FILED
                             NOT FOR PUBLICATION                              APR 13 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRWIN ISIDRO VALLENTE LIM,                        No. 07-71064

               Petitioner,                        Agency No. A071-583-817

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Irwin Isidro Vallente Lim, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1,

(1992), and we deny the petition for review.

      Lim testified that he did not suffer any harm or threats in the Philippines, but

that the New People’s Army (“NPA”) burned one of his father’s trucks after his

father refused to pay them money and reported the incident to authorities, and he

testified that his family’s house in the Philippines was burned after his sister’s

visit. Substantial evidence supports the BIA’s conclusion that Lim did not

establish past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). Substantial evidence also supports the BIA’s conclusion that Lim failed to

establish that his fear of persecution is well-founded because he remained

unharmed in the Philippines for two years after his family received extortion

demands from the NPA, see Gu v. Gonzales, 454 F.3d 1014, 1020-22 (9th Cir.

2006), and he failed to establish that his fear of future persecution is based on a

protected ground, see Elias-Zacarias, 502 U.S. at 481-82.

      Because Lim has not met the standard for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.


                                           2                                     07-71064